Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 9 & 17 are independent.
Claims 8 & 16 previously cancelled.
Claims 1-7, 9-15, and 17-22 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09/24/2021, under 35 USC 101, have been fully considered, but they are not persuasive. 
Applicant argues that the previous office action erroneously applies the analysis set forth in Step 2A of the Patent-Eligibility analysis, however, the examiner respectfully disagrees. Under Step 2A Prong one of the 35 USC 101 analysis, the recited judicial exception is not integrated into a practical application because the combination of additional element(s) of a “Simple Mail Transfer Protocol (SMTP)” in claims 1 & 17, or the “network interface”, “network”, “client device”, “memory”  and “processor” in claim 9 for receiving and transmitting data 
The applicant further argues that the present claims are not directed to “mitigating risk” as explained by MPEP 2106.04(a) and, therefore, patent-eligible under 35 USC 101, however, the examiner respectfully disagrees. Granting access to a secure webpage associated with a new authentication URL, based on the new authentication token received, …” does fall in as a type of risk mitigation and the last advisory action filed 03/17/2021 does not identify fraud, through authentication as not a type of risk mitigation. Unlike Bilski, the claims disclose a method of preventing unauthorized access or fraud which is a form of mitigating risk, however, not through dynamic hedging but rather through security measures as seen in paragraphs [0077], [0095], [0097], [00100], [00109], [00115]-[00120], & [00123]-[00124] of the specifications. The claims are not directed to “improving security of a computer network utilizing Simple Mail Transfer Protocol (SMTP)” but rather how to generally “apply” the judicial exception in a computer environment to automate the process without significantly more.
The applicant further argues the present claims improve the operation of a computer system by securely restricting access to certain webpages, however, the examiner respectfully disagrees. The claims merely describe how to apply the judicial exception in a computer environment to automate the process, thus, do not disclose an improvement over systems that allow universal access. Granting access to a secure webpage associated with the authentication URL based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token is part of the abstract idea and does not disclose an improvement of restricting access to only users that have a valid token. The claims are related to a certain method of organizing human activity relating to a fundamental economic principle or practice and do not solve a specific technical computer problem with a specific computer-based solution. At most, the claims recite an improvement to a business solution; however, an improvement to the abstract idea is still abstract and does not improve the operation of a computer system by securely restricting access to certain webpage. Therefore, the claims do not solve a specific technical computer problem with a specific computer-based solution, thus the claims remain patent ineligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of:
granting access to a secure webpage associated with a new authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new token in response to the granting to a secure webpage associated with the authentication URL. 
Independent claim 1 recites the following without significantly more: 
granting access to a secure webpage associated with an authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and
invalidating any authentication tokens associated with the registered user other than the new token in response to the granting access to a secure webpage associated with the authentication URL.
Thus, under the broadest reasonable interpretation, the claim recites granting access to a secure webpage associated with a new authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new token in response to the granting to a secure webpage associated with the authentication URL. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice” of mitigating risk, i.e. fraud, through authentication. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “Simple Mail Transfer Protocol (SMTP)” in claims 1 & 17, or the “network interface”, “network”, “client device”, “memory”  and “processor” in claim 9 for receiving and transmitting data is/are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component. 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data over a network are well-understood routine and conventional language, See MPEP § 2106.05(d). Therefore, claim 1 is ineligible, and claims 9 & 17 are ineligible for similar reason.
The dependent claims 2-7, 10-15 and 18-22 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/8/2021